Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 05/10/2021 are acknowledged and have been fully considered.  Claims 1-20 are now pending.  Claims 1-2, 4, 11-12, and 14 are amended.
Claims 1-20 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
dry silky feel" in claims 4, 12, and 14 is a relative term which renders the claim indefinite.  The term "dry silky feel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, as written the claims are understood to be an intended use of the formulation of claim 1 as the formulation is providing a dry silky feel as it comes in contact with skin of the person, rather than being a defining feature of the formulation.
Further, claim 4 recites the limitation "said composition being produced from the composition of claim 1" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites the limitation of the “said composition being produced from the composition of claim 1” but there is no teaching on what it means to be ‘being produced’.
Further in regards to claim 12, the claim teaches “said personal care composition provides the person with a dry silky feel when said aerosol is sprayed onto the skin of the person” which as written is an intended use of the formulation of claim 11 as the formulation is providing a dry silky feel as it comes in contact with skin of the person and being sprayed onto the skin of the person, rather than being a defining feature of the formulation and further limiting the claimed composition itself when unapplied to the skin (note this is a composition claim). 
For purposes of examination, claims 4, 12, and 14 are understood as a future intended use of the composition, as the claims are drawn to a product, not a method of use of the product, such as being sprayed in the form of an aerosol onto the skin of a person. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180110714 A1 (Glenn, Jr. et al., 2018; referred as Glenn hereinafter) in view of US PGPUB 20190183753 A1 (Doering et al., 2019) as evidenced by US PGPUB 20110162668 A1 (Coffindaffer et al., 2011).

Glenn teaches a hair care composition in an aerosol comprising from about 20% to about 45% of a surfactant system and from about 3% to about 20% of 1, 3, 3, 3-hydrofluoropropene foaming agent (see Glenn, abstract). Said surfactant system comprises from about 10% to about 40% of one or more anionic surfactants by weight of the hair care composition (see Glenn, paragraph 0004). Further, said hydrofluoropropene foaming agent is trans-1-chloro-3, 3, 3-trifluoropropene (see Glenn, paragraph 0196) and that the foaming agent is a propellant as well (see Glenn, paragraph 0191). The amounts taught by Glenn allow for the claimed ratio of trans-1233zd to co-carrier from about 0.25:1 to about 4:1 to be met. For example, if the anionic surfactant comprises 20% of the composition and the foaming agent comprises 10% of the composition, the ratio is 2:1 which is within the claimed range. Glenn further teaches the use of different active ingredients, such as suspending agents (see Glenn, paragraph 0212), conditioning agents (see Glenn, paragraph 0154), anti-dandruff particulates (see Glenn, paragraph 0213), anti-microbial actives (see Glenn, paragraph 0217) such as zinc-containing layered materials such as clay-type minerals (see Glenn, paragraph 0230) and aluminum chloride (see Glenn, paragraph 0217), which is also an antiperspirant active (see Doering et al., paragraph 0035), moisturizers, and deodorants, among others (see Glenn, paragraph 0212). These ingredients comprise from about 0.001 wt. % to about 10 wt. % of the composition (see Glenn, paragraph 0210). MPEP prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Glenn is silent on the co-carrier comprising (i) triglycerides of linear or branched, saturated or unsaturated, C30 fatty acids; (ii) esters of at least one C2-C9 monocarboxylic, dicarboxylic or tricarboxylic acid and at least one linear or branched, saturated or unsaturated alcohol having 1 to 30 carbon atoms; (iii) C10 - C20 iso paraffin; (iv) volatile silicone fluids other than D-4 and D-5, and combinations of two or more of these, and is silent on the use of hydrophobized clay. 

Doering et al. teaches an sweat suppressing composition comprising an antiperspirant composition, selected from an aluminum salt such as aluminum chloride (see Doering et al., paragraph 0035) and a non-volatile oil carrier as a sprayable antiperspirant product (see Doering et al., paragraph 0015). The non-volatile oil is preferably comprised of trimethyl citrate (an ester of a tricarboxylic acid), isopropyl myristate, isopropyl palmate, isopropyl stearate (all examples of an ester of a linear or branched saturated or unsaturated fatty acid having 1-30 carbon atoms), or mixtures of said esters (see Doering et al., paragraph 0067). Further, the non-volatile oil is comprised of safflower oil, palm oil, and palm kernel oil, among others (see Doering et al., paragraph 0071).
In regards to the hydrophobized clay, Doering et al. teaches that the hydrophobized clay is used as a thickener (see Doering et al., paragraph 0115). 

In regards to claims 1-10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition comprising 0.001 wt. % to 10wt% of active ingredients, such as aluminum chloride and a hydrophobized clay, a 20 wt. % of surfactant, such as 
In regards to claims 11-20, the composition taught by the combination of Glenn and Doering et al., is without silicone and comprises as trans-1-chloro-3,3,3-trifluoropropene and a surfactant, such as safflower oil. As such, this component of the composition is effectively a replacement for any silicone fluids. If the amounts mentioned above are used, the claimed range of ratios is met and the combination of as trans-1-chloro-3, 3, 3-trifluoropropene and safflower oil comprise at least 90% of this component of the overall composition. Further, in regards to claim 16, in the combination of as trans-1-chloro-3, 3, 3-trifluoropropene and safflower oil, the as trans-1-chloro-3, 3, 3-trifluoropropene comprises about 33% of the component.
Further in regards to claims 1, 4, 12, and 14, as the combination of teachings of Glenn and Doering et al. would yield an identical composition as instantly claimed, the properties, such as providing a dry silky feel when sprayed in the form of an aerosol or the finely divided particles being suspended or dispersed by the hydrophobic carrier would be present since physical properties are not .

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1, 2 and 4 of Application No. 16/555428. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/555428 in view of US PGPUB 20180110714 A1 (Glenn, Jr. et al., 2018; referred as Glenn hereinafter) in view of US PGPUB 20190183753 A1 (Doering et al., 2019). 

Copending application 16/555428 claims a personal care formulation comprising an active component, a carrier for the active component comprising at least 50% of trans-HCFO-1233zd and up to 50% of a co-carrier by weight in claim 1 (meeting the limitation of instant claim 11). In claim 2, 16/555428 claims a hair spray, dry shampoo, or antiperspirant. In claim 4, 16555428 claims that the product comprises an antiperspirant, wherein the active component comprises an aluminum salt.



Glenn teaches the use of different active ingredients, such as conditioning agents (see Glenn, paragraph 0154), anti-dandruff particulates (see Glenn, paragraph 0213), anti-microbial actives (see Glenn, paragraph 0217) such as zinc-containing layered materials such as clay-type minerals (see Glenn, paragraph 0230) and aluminum chloride (see Glenn, paragraph 0217), which is also an antiperspirant active (see Doering et al., paragraph 0035), moisturizers, and deodorants, among others (see Glenn, paragraph 0212). These ingredients comprise from about 0.001 wt. % to about 10 wt. % of the composition (see Glenn, paragraph 0210).
In regards to the hydrophobized clay, Doering et al. teaches that the hydrophobized clay is used as a thickener for aerosol sprays (see Doering et al., paragraph 0115). 

In regards to claims 1-10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate claims 1, 2 and 4 of ‘428 into a aerosolized deodorant composition of Glenn and Doering comprising 0.001 wt. % to 10wt% of active ingredients, such as aluminum chloride and a hydrophobized clay, a 20 wt. % of surfactant, such as safflower oil, and of at least 20 wt. % of hydrofluoropropene foaming agent/propellant, such as trans-1-chloro-3, 3, 3-trifluoropropene. One with ordinary skill in the art would be motivated to combine the hydrophobized clay with the composition of Glenn as Glenn teaches the use of phyllosilicates (see Glenn, paragraph 0230), under which the clays mentioned in Doering et al., such as hectorites (see Doering et al., paragraph 0115) fall under. Further, it would be obvious to one with skill in the art to use the hydrophobized clays as thickeners (see Doering et al., paragraph 0115) to achieve a desirable viscosity and feel. As such, one with ordinary skill in the art 
In regards to claims 11-20, the composition taught by the combination of Glenn and Doering et al., is without silicone and comprises as trans-1-chloro-3, 3, 3-trifluoropropene and a surfactant, such as safflower oil. As such, this component of the composition is effectively a replacement for any silicone fluids. If the amounts mentioned above are used, the claimed range of ratios is met and the combination of as trans-1-chloro-3, 3, 3-trifluoropropene and safflower oil comprise at least 90% of this component of the overall composition. 
Further in regards to claims 4, 12, and 14, as the combination of teachings of Glenn, Doering et al., and 16/555428 would yield an identical composition as instantly claimed, the properties, such as providing a dry silky feel when sprayed in the form of an aerosol would be present since physical properties are not separable from the products themselves. Claims 4, 12, and 14 claim a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

Response to Arguments
	Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Claim Rejections - 35 USC § 112
In response to applicant’s argument that the term “dry silky feel” is understood by one skilled in the art, examiner points out that the metes and bounds of the term have not been described or 

Claim Rejections - 35 USC § 103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is over Glenn in view of Doering et al. as evidenced by Coffindaffer et al., not just Glenn. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition comprising 0.001 wt. % to 10wt% of active ingredients, such as aluminum chloride and a hydrophobized clay, a 20 wt. % of surfactant, such as safflower oil, and 10 wt. % of hydrofluoropropene foaming agent/propellant, such as trans-1-chloro-3, 3, 3-trifluoropropene. One with ordinary skill in the art would be motivated to use safflower oil as a surfactant for the formulation as Coffindaffer et al. teaches safflower oil as an anionic surfactant (see Coffindaffer et al., paragraph 0012). 
	
	In regards to the argument that Glenn does not teach the use of a hydrophobic carrier and teaches away from the invention, examiner points out again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is over Glenn in view of Doering et al. as evidenced by Coffindaffer et al., not just Glenn. Further, NPL1 (TGSC Information System, screenshot from Wayback Machine of http://www.thegoodscentscompany.com/data/rw1118901.html, 2015) teaches that trimethyl citrate (an ester of a tricarboxylic acid) (see Doering et al., paragraph 0067) is highly soluble in water (see NPL1, “Soluble in”). Further, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Double Patenting
	The request for the nonstatutory double patenting to be held in abeyance is acknowledged, however the rejection is still maintained as it is still appropriate.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611